          Case 3:20-cv-00327-JWD-RLB         Document 17     08/26/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


ANDREW SCOTT KORA
                                                                 CIVIL ACTION
VERSUS
                                                                 NO. 20-327-JWD-RLB
ANDREW M. SAUL
COMMISSIONER OF SOCIAL SECURITY

                                          OPINION


         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated August 11, 2021 (Doc. 16), to no objection was

filed,

         IT IS ORDERED that the decision of the Commissioner is AFFIRMED, and

Plaintiff’s appeal is DISMISSED with prejudice.

         Judgment shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on August 26, 2021.


                                                  S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
